                      Case 3:19-cv-05902 Document 1 Filed 09/25/19 Page 1 of 6



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON AT TACOMA

 8 SAFECO INSURANCE COMPANY OF
   AMERICA,                                                 No.
 9

10                                             Plaintiff,
                                                            COMPLAINT FOR DECLARATORY
11                            vs.                           RELIEF
12
   FIDELITY NATIONAL TITLE INSURANCE
13 COMPANY,
                              Defendant.
14

15
              Plaintiff Safeco Insurance Company of America brings this action pursuant to 28
16
     U.S.C. §2201 to obtain a declaration of the party’s rights under an insurance policy issued by
17
     Defendant. Plaintiff also seeks equitable contribution from Defendant. Plaintiff alleges as
18 follows:

19
                                                 I. PARTIES
20            1.1       Plaintiff Safeco Insurance Company of America is a company organized under
21 the laws of the State of New Hampshire, and for federal court jurisdiction/diversity of

22 citizenship disclosure purposes, the principal place of business is 175 Berkeley Street, Boston,

23 Massachusetts.

24            1.2       Defendant Fidelity National Title Insurance Company is and all material times
25 to this action has been a Florida corporation with its principal place of business at 601

26 Riverside Avenue, in Jacksonville, Florida.

     COMPLAINT FOR DECLARATORY                                                     901 FIFTH AVENUE, SUITE 1700
     RELIEF – 1                                                                    SEATTLE, WASHINGTON 98164
     lcn/1379639/3165030x                                                             TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
                      Case 3:19-cv-05902 Document 1 Filed 09/25/19 Page 2 of 6



 1                                     II. JURISDICTION & VENUE
 2            2.1       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a)

 3 because this action is between citizens of different states and the amount in controversy

 4 exceeds $75,000, exclusive of interest and costs.

 5            2.2       Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) because a

 6 substantial part of the events giving rise to the controversy asserted herein arose in Kitsap

 7 County, Washington, which is located in this District.

 8            2.3       This Court has authority to determine the parties’ respective rights and other

 9 legal obligations pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201.

10                                               III. FACTS

11            3.1       On information and belief, LandAmerica Transnation (now Fidelity National

12 Insurance Company (“Fidelity”)) issued the following insurance policy to Scott Dalgleish and
     Debra M. Dalgleish:         Policy of Title Insurance Policy No. 20087041, for the property
13
     described in the Policy (the “Fidelity Policy”). The Fidelity Policy applied to the property at
14
     6495 NE Twin Spits Rd, Hansville, Washington 98340. A copy of the Fidelity Policy is
15
     attached hereto as Exhibit 1.
16
              3.2       Excepted from the Fidelity Policy was a “private road”, but no meets and
17
     bounds description was provided in the Policy that would allow determination of where,
18
     exactly, the road was located.
19
              3.3       On or about May 27, 2016, Kenneth Erickson and Brenda Erickson filed a
20
     third-party complaint against the Dalgleishes in the Superior Court of the State of Washington
21
     for Kitsap County, in the suit Jensen et al v. Erickson et al., Case No. 16-2-007212-2 2:11-cv-
22
     02043-RAJ (the “Jensen Lawsuit”). A copy of the Third-party Complaint (“TPC”) filed in the
23
     Jensen Lawsuit is attached hereto as Exhibit 2.
24
              3.4       In the Third-party Complaint, the Ericksons alleged ownership rights in a
25
     “private road” as shown on two different surveys (1974 and 2015), neither of which were
26

     COMPLAINT FOR DECLARATORY                                                      901 FIFTH AVENUE, SUITE 1700
     RELIEF – 2                                                                     SEATTLE, WASHINGTON 98164
     lcn/1379639/3165030x                                                              TELEPHONE: (206) 623-4100
                                                                                          FAX: (206) 623-9273
                      Case 3:19-cv-05902 Document 1 Filed 09/25/19 Page 3 of 6



 1
     attached to the Third-Party Complaint. TPC ¶ 7.8 – 7.10. The Ericksons alleged that an
 2
     intervening survey done in 1999 had incorrectly marked this “private road.” TPC ¶ 7.10.
 3
              3.5       The Ericksons alleged the right to recover the remedies and damages
 4
     previously claimed in the pleading. TPC 8.7-8.9. The Ericksons made clear they alleged that
 5
     the Dalgleishes had, by their actions, entered land or taken property located on land allegedly
 6
     owned by the Ericksons. TPC Prayer 2 and 8.
 7
              3.6       Among other allegations, the Ericksons claimed that the Dalgleishes had
 8
     removed stakes located on the west side of a private road allegedly owned by the Ericksons,
 9
     and that the Ericksons owned the land on which the stakes had been located prior to removal.
10
     TPC 7.21.
11
              3.7       The Ericksons alleged trespass against the Dalgleishes, contending their filling
12
     of a ditch west of the private road allegedly owned by the Ericksons trespassed on the
13 Ericksons’ owned property. TPC ¶ 7.12 (location of ditch surveyed in 2016) and 7.40

14 (“closing” of a drainage ditch).

15            3.8       The Ericksons alleged the Dalgleishes trespassed on their property when they
16 removed trees along the west side of the “private road.” TPC 7.29 and 7.44.

17            3.9       The Ericksons sought an injunction against any trespass on, cutting of
18 vegetation, grading or filling, on their property. TCP 7.35.

19            3.10      These allegations triggered the duty to defend under the Fidelity Policy,
20 because that Policy provides that “Transnation Title Insurance Company . . . Insures, against

21 loss or damage, . . . sustained or incurred by the Insured by reason of: 1) Title to the estate or

22 interest described in Schedule A being vested other than as stated therein; 2) Any defect in or

23 lien or encumbrance on the title . . . .”

24            3.11      Asserted exclusions do not apply, because the Policy fails to specify where the
25 excepted “private road” lies, and the Third-party Complaint alleged ownership of a roadway

26 but failed to specify where the roadway was, exactly, on or near the Dalgleish property.

     COMPLAINT FOR DECLARATORY                                                       901 FIFTH AVENUE, SUITE 1700
     RELIEF – 3                                                                      SEATTLE, WASHINGTON 98164
     lcn/1379639/3165030x                                                               TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
                      Case 3:19-cv-05902 Document 1 Filed 09/25/19 Page 4 of 6



 1
              3.12      Further, the Ericksons alleged ownership to land west of the “private road”,
 2
     and that land was both outside the “private road” and was within the land purchased by the
 3
     Dalgleishes and insured by Fidelity.
 4
              3.13      Additionally, in discovery, the Ericksons contended that they owned two
 5
     private roads located at least in part on the property purchased by the Dalgleishes.
 6
              3.14      Additionally, in discovery, Mr. Erickson alleged that trees located on the
 7
     Dalgleish property and allegedly removed by them were actually on his property, explaining
 8
     that “the east boundary of the Dalgleish property was not conveyed to them.”
 9
              3.15      The Dalgleishes tendered the Erickson Third-party Complaint to Fidelity.
10
     Fidelity denied coverage and refused to defend the Dalgleishes.
11
              3.16      Safeco issued Policy OH1612223 to the Dalgleishes, for the period March 8,
12
     2016 through March 8, 2017.
13            3.17      The Dalgleishes tendered the Erickson Third-party Complaint to Safeco, and
14 Safeco agreed to provide a defense to them in the suit under a reservation of rights. Safeco

15 has paid defense costs on behalf of the Dalgleishes, and will pay defense costs through the

16 conclusion of the lawsuit.

17            3.18      The Jensen Lawsuit was decided by the Court in favor of the plaintiff and the
18 defendants, including the third party defendants, the Dalgleishes, and against the Ericksons.

19            3.19      The Dalgleishes assigned the right to recover defense costs from Fidelity to
20 Safeco.

21            3.20      Safeco requested contribution of defense costs it had paid from Fidelity.
22 Fidelity refused to contribute to the defense of the common insureds, the Dalgleishes.

23                             IV. CLAIM FOR DECLARATORY RELIEF
24            4.1       Plaintiff hereby incorporates by reference all preceding paragraphs as though
25 fully set forth herein.

26

     COMPLAINT FOR DECLARATORY                                                     901 FIFTH AVENUE, SUITE 1700
     RELIEF – 4                                                                    SEATTLE, WASHINGTON 98164
     lcn/1379639/3165030x                                                             TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
                      Case 3:19-cv-05902 Document 1 Filed 09/25/19 Page 5 of 6



 1
              4.2       An actual, present, and bona fide justiciable controversy exists between
 2
     Plaintiff and Fidelity with respect to whether Fidelity had the duty to defend the Dalgleishes
 3
     against the Erickson Third-party Complaint.
 4
              4.3       A judicial declaration is necessary to establish the parties’ rights and duties, if
 5
     any, under the Fidelity Policy.
 6
              4.4       Plaintiff is entitled to a declaration that Fidelity had the duty to defend the
 7
     Dalgleishes.
 8
                             V. CLAIM FOR EQUITABLE CONTRIBUTION
 9
              5.1       The allegations set forth in paragraphs 1 – 4.5 above are re-alleged and
10
     incorporated as if fully set forth herein.
11
              5.2       As a co-insurer of the Dalgleishes, Fidelity was obligated to pay defense costs
12
     incurred by the insureds in defense of the Erickson Third-party Complaint.
13            5.3       Safeco is entitled to contribution from Fidelity for the equitable share of
14 defense costs paid by Safeco that should have been paid by Fidelity. As assignee of the

15 common insureds, Safeco is entitled to reimbursement of defense costs under the Transnation

16 policy.

17                                         PRAYER FOR RELIEF
18            WHEREFORE, Plaintiffs pray for relief as follows:
19            1.        Judgment declaration that Fidelity had the duty to defend the Dalgleishes
20 against the Erickson Third-party Complaint;

21            2.        An award to Safeco for equitable contribution toward, or reimbursement as
22 assignee of the common insureds of, defense costs paid by Safeco on behalf of the

23 Dalgleishes;

24            3.        That Safeco recover its taxable costs and disbursements herein;
25            4.        That Safeco, as assignee of the Dalgleishes, recover its fees pursuant to the
26 holding of Olympic Steamship Co. v. Centennial Ins. Co., 117 Wn.2d 37 (1991); and

     COMPLAINT FOR DECLARATORY                                                         901 FIFTH AVENUE, SUITE 1700
     RELIEF – 5                                                                        SEATTLE, WASHINGTON 98164
     lcn/1379639/3165030x                                                                 TELEPHONE: (206) 623-4100
                                                                                             FAX: (206) 623-9273
                      Case 3:19-cv-05902 Document 1 Filed 09/25/19 Page 6 of 6



 1
              5.        For such other and further relief as the Court deems just and equitable.
 2

 3
              DATED this 25th day of September, 2019.
 4

 5
                                              s/ Lisa C. Neal
 6                                            Lisa C. Neal, WSBA No. 25686
                                              John M. Silk, WSBA No. 15035
 7
                                              WILSON SMITH COCHRAN DICKERSON
 8                                            901 Fifth Avenue, Suite 1700
                                              Seattle, WA 98164-2050
 9                                            Telephone: (206) 623-4100
10                                            Fax: (206) 623-9273
                                              Email: l.neal@wscd.com/silk@wscd.com
11                                            Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     COMPLAINT FOR DECLARATORY                                                        901 FIFTH AVENUE, SUITE 1700
     RELIEF – 6                                                                       SEATTLE, WASHINGTON 98164
     lcn/1379639/3165030x                                                                TELEPHONE: (206) 623-4100
                                                                                            FAX: (206) 623-9273
